                             UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF NEW MEXICO

In re:

FRED DALE VAN WINKLE,                                          Case No. 13-11743 t7

         Debtor.


   ORDER ON MOTION REQUEST FOR RECOGNIZING BRIAN VAN WINKLE’S
   RIGHT OF INTERVENTION AS ESTATE PERSONAL REPRESENTATIVE AND,
       REQUEST FOR REMOVAL OF A STATE COURT RULING ACTION

         On August 12, 2019 at 9:30 a.m., the Court held a preliminary hearing on the Motion

Request for Recognizing Brian Van Winkle’s Right of Intervention as Estate Personal

Representative and Request ror Removal of a State Court Ruling Action, filed June 18, 2019, doc.

78 (the “Motion”), by Brian Van Winkle (“Movant”). Appearances were noted on the record.

Being sufficiently advised, the Court HEREBY ORDERS:

         1.       If Movant becomes the successor representative of the deceased debtor’s probate

estate, the Court will allow Movant to appear for such estate. If applicable law requires Movant to

be represented by counsel (the Court makes no ruling on this issue at this time), then Movant shall

retain counsel.

         2.        If Movant wishes the Court to reopen this bankruptcy case, he should file a motion

to reopen.

         3.        If Movant removes the pending state court foreclosure action to this Court and

Belleview Land Co., Inc. files a motion to remand the action, the Court will rule on the motion to

remand at that time.




 Case 13-11743-t7          Doc 94     Filed 08/16/19    Entered 08/16/19 11:42:33 Page 1 of 2
                                                  __________________________
                                                  Hon. David T. Thuma
                                                  United States Bankruptcy Judge


Entered: August 16, 2019

Copies to: counsel of record

Brian Dale Van Winkle
P.O. Box 2595
Ruidoso, NM 88355




                                            -2-
 Case 13-11743-t7       Doc 94   Filed 08/16/19   Entered 08/16/19 11:42:33 Page 2 of 2
